DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed February 4, 2022 which was filed in response to the Non-Final Office Action of November 9, 2021.
The 35 U.S.C. §112(b) rejections made in the Non-Final Office Action of November 9, 2021 are withdrawn in view of the amendments made to the claims.

Response to Arguments
Applicant’s arguments filed February 4, 2022 have been fully considered, but are found unpersuasive.  Applicant argues, starting in the last paragraph of the second page of the Remarks/Arguments section of the Amendment, U.S. Patent No. 5,706,690 to Connolly (hereinafter CONNOLLY) does not teach or suggest the direction of movement of the strip in the non-reversible rolling mill, and the Office cannot use obvious matter of design choice rationale under M.P.E.P. §2144.04(VI)(C) to support the obviousness rejection in this instance because the facts at issue do not relate to the scenario described in that section.
The obviousness statement made in numbered paragraph 25 of the Non-Final Office Action of November 9, 2021 may be characterized as partially being grounded in the rationale of M.P.E.P. §2144.04(VI)(C), in that it would be an obvious matter of design choice to designate a side of the upgraded mill as the exclusive delivery side by rearranging ancillary equipment used in delivery of strip to only one side of the upgraded mill.  But, the rationale is also grounded in the concepts of M.P.E.P. 
Applicant next argues, starting in the second full paragraph of the third page of the Remarks/Arguments section, the prior art of record, whether alone or in combination, fails to teach or suggest the amended claim language
“providing new second civil works foundations, or utilizing already existing and/or already built with the reversible rolling mill and unused second civil works foundations, the second civil works foundations being located in line with the reversible rolling mill next to the delivery side of the at least one rolling stand, specifically for installing at least one additional rolling stand or to have at least two rolling stands”
and asserts the Office does not point to prior art which teaches or suggests the step.
Examiner respectfully disagrees.  U.S. Patent No. 5,746,081 to Klamma et al. (hereinafter KLAMMA) disclose at col. 2, lines 6-20 the benefits of positioning two stands in line with one another when moving from a single stand reversing train to a two-stand reversing train, and European Patent Application Publication No. EP 0265975 A1 by Nonini et al. (hereinafter NONINI) teaches at col. 2, lines 
Applicant’s argument regarding new Claim 27 on the fifth page of the Remarks/Arguments section is address below in the obviousness rejection of Claim 27 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,746,081 to Klamma et al. (hereinafter KLAMMA) in view of European Patent Office Publication No. 0 265 975 A1 by Nonini et al. (hereinafter NONINI) and further in view of U.S. Patent No. 5,706,690 to Connolly (hereinafter CONNOLLY) and further in view of Japanese Patent Document No. JPH09-216009 by Nishi et al. (hereinafter NISHI), U.S. Patent No. 3,740,982 to Hacker et al. (hereinafter HACKER), European Patent Application Publication No. EP 2 500 224 A1 by Kaga et al. (hereinafter KAGA), U.S. Patent No. 4,138,074 to Ross et al. (hereinafter ROSS), and German Patent Document Publication No. DE 3621612 A1 by Annacker, hereinafter ANNACKER.  European Patent Office Espacenet English machine translation citations are made for those references which are cited using languages other than English.  Those translations accompany this action.
Regarding Claim 15, KLAMMA discloses conversion of a reversible rolling mill having at least one rolling stand (The Abstract discloses a single-stand reversing mill) erected on first civil works foundations (Fig. 2 shows the upgraded two-stand reversing mill train erected on a foundation) and a first production capacity (The Abstract discloses a single reversing stand is capable of rolling approximately 450,000 tons of rolled strip per year), into an upgraded rolling mill having more than one rolling stand and a second production capacity, the second production capacity being higher than the first production capacity (The Abstract discloses the capacity of the two-stand reversing train is 700,000 tons of rolled strip per year), the reversible rolling mill further comprising:
an uncoiling device or pay-off reel (8 in Fig. 1; col. 2, line 53) and a first recoiling device or entry tension reel (10 in Fig. 1; col. 2, line 55) on a first side or entry side of the stand (reels 8 and 10 are located on one side of stands 2 and 3 in Fig. 1);
a second recoiling device or delivery tension reel (9 in Fig. 1; col. 2, line 53) on a second side or delivery side of the stand (reel 9 is located on the opposite side of stands 2 and 3 from reels 8 and 10); and
operation equipment for operation and control of the reversible rolling mill, comprising gearboxes (12 in Fig. 2; col. 3, line 18) and a roll changing device (14 in Fig. 2; col. 3, lines 19-20),
the upgraded rolling mill being obtained at an end of the conversion (col. 1, line 14 through col. 2, line 20 teaches upgrading a single-stand reversing mill to a two-stand reversing train).
KLAMMA expressly discloses at least two pieces of the operation equipment claimed in the extensive list included in Claim 1 as explained above, but does not expressly disclose: a roll coolant tank, pumps, filters, heat exchangers and piping to the stands, electrics and automation systems, a hydraulic power pack and valves, a gearbox lubrication system, spot welding machines, shearing machines, threading equipment, belt wrappers and coil extraction machines.  However, KLAMMA does make reference to a displacement device (20 Figs. 1a and 1b; col. 2, line 64 through col. 3, line 4) which would use a hydraulic power pack and valves to displace the work rolls (4,4’ and 5,5’ in Figs. 1a and 1b; col. 2, lines 63-67), and the gearbox would typically include a lubrication system in order for it to function.
Patent documents typically focus disclosure to only that which is necessary to fully disclose and claim the subject matter of the invention and rarely go into detail regarding items which are not vital to the claimed subject matter, such that “standard auxiliary and operation equipment necessary for normal operation” (as Claim 1 as originally filed claimed) would not be described if not important to the disclosure.  Accordingly, multiple prior art references will have to be cited in order to provide evidentiary support for the premise each of the pieces of ‘standard’ and ‘necessary’ operating equipment listed in the extensive list of Claim 1 was previously known as ‘standard’ and ‘necessary’ operating equipment prior to the effective filing date of this application being examined.  It is pointed out, reliance on a large number of references in a rejection does not, without more, weigh against obviousness.  See In re Gorman, 933 F. 2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Prior art references teaching rolling mills generally are known to include these additional pieces of ‘standard’ and ‘necessary’ operation equipment needed for normal operation include:
NISHI teaches a rolling mill with a roll coolant device (Title) which includes a roll coolant tank (12 in Fig. 1; ¶s[0012] and [0013]), a pump (13 in Fig. 1; ¶[0013]), and a filter (7 in Fig. 1; ¶[0014]);
HACKER teaches use of a heat exchanger (37 in Fig. 1; col. 3, line 37) to control temperature of the rolls of a rolling mill stand which includes piping to the stand (34 in Fig. 1; col. 3, line 36);
NONINI teaches at col. 4, lines 7-12 that previously existing stands will have electrical connections and controls to which its modular rolling stand can be connected when integrating it into an existing rolling mill train, and col. 1, lines 29-32 teaches installation of prior art rolling stands included connection of hydraulic works;
KAGA teaches use of welding machines (5 in Fig. 1; ¶[0168]) to make welds between ends of strip material (101a and b in Fig. 10; Abstract) in a rolling mill (1 in Fig. 1; ¶[0082]), use of a shearing device (6a in Fig. 1; ¶[0089]) for cutting the strip when rolling is completed, and use of a belt wrapper as part of a winding device (3 in Fig. 1; ¶[0134]);
ROSS teaches a threading apparatus for threading strip into rolling mills (Fig. 1; col. 2, lines 15-25); and
ANNACKER teaches use of a coil extraction device (5 and 6 in Fig. 6; ¶[0021]) in connection with a rolling mill (1 in Fig. 6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that the single stand reversible rolling mill disclosed by KLAMMA would have included “standard auxiliary and operation equipment necessary for normal operation and control” as detailed in the list above in order for the single stand reversible rolling mill to operate.
KLAMMA does not disclose the upgraded rolling mill is obtained at the end of the conversion by providing an exclusive delivery side corresponding to the entry side of the stand of the former reversible rolling mill and a second entry side located on a same side as the delivery side of the stand of the former 
KLAMMA also does not expressly disclose the conversion is executed in shadow time during operation of the reversible rolling mill having at least one rolling stand with the method steps of:
providing new second civil works foundations, or utilizing already existing and/or already built with the reversible rolling mill an unused second civil works foundations, the second civil works foundations being located in line with the reversible rolling mill next to the delivery side of the at least one rolling stand, specifically for installing at least one additional rolling stand;
installing the at least one additional rolling stand;
extending existing operation equipment or installing additional operation equipment for operation and control of the whole upgraded rolling mill, and
performing at least partial check-up and/or cold commissioning of the operation equipment.
NONINI teaches a modular rolling stand which has already been pre-arranged in the stand manufacturer’s factory for installation and immediate production without the normal operations of assembly, setting up, and testing of a newly-installed stand.  See col. 1, lines 1-6.  In the context of expounding the benefits of the modular rolling stand, NONINI teaches at col. 1, lines 26-40 it is known in the prior art installation of a rolling stand involves anchoring the stand to the ground (i.e. foundation) in an area prepared for its installation, connecting the stand to existing civil works (electrical, hydraulic and/or pneumatic utilities), testing the installation of the stand, and testing the stand itself.  Col. 2, lines 5-11 teaches the modular rolling stand can be readily combined with other stands due to its standardized dimensions enabling its incorporation with fewer unforeseen problems than in traditional, non-modularized rolling stand installations.  This passage teaches NONINI’s modular rolling stand can be used to add a stand in line with an existing rolling train plant layout using the existing foundation adjacent another previously existing stand.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to upgrade production capacity of a rolling mill by converting a single-stand reversible rolling mill into a two-stand reversing mill train as disclosed by KLAMMA by installing a second rolling stand adjacent a previously existing stand on previously existing foundation while the previously existing stand continues operation to minimize interference, as NONINI teaches at col. 1, lines 33-40, and then combining the second stand’s operation with the existing stand as taught by NONINI at col. 1, line 49 through col. 2, line 11.
The prior art combination of KLAMMA in view of NONINI and the list of prior art references recounting each piece of the extensive list as explained in numbered paragraph 9 above does not expressly teach the upgraded rolling mill is obtained at the end of the conversion by providing an exclusive delivery side corresponding to the entry side of the former reversible rolling mill and an entry side located on the same side as the delivery side of the former reversible rolling mill, the entry tension reel becoming after conversion a delivery tension reel only, so that the rolling operation is done in one pass only and the rolling mill is not reversible anymore.
CONNOLLY teaches a twin stand cold reversing mill (Title) which includes at least two tandem four-high reversing mills (12 in Fig. 1; col. 3, lines 14-15) with at least one tension reel on each side of the mills (22 and 24 in Fig. 1; col. 3, lines 33-36).  Col. 4, lines 44-65 teach a twin stand cold reversing mill may be operated as a one pass only rolling mill.
It would have been an obvious matter of design choice to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the upgraded rolling mill taught by the prior art combination of KLAMMA in view of NONINI as a one pass only rolling mill such that its exclusive delivery side corresponds to the entry side of the former mill and its entry side is located on the delivery side of the former mill in view of CONNOLLY’s teaching twin stand cold reversing mills may be operated as one pass only rolling mills.
Regarding Claim 22, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 15 unpatentable as explained above.  Col. 1, lines 14-35 of KLAMMA teaches upgrading capacity of rolling mills by increasing the number of rolling stands based upon the contemplated yearly output of the upgraded rolling mill.  Col. 1, lines 43-48 teaches the need to upgrade from a two-stand rolling mill to a four or five-stand tandem mill when contemplated yearly output exceeds the capacity of the two-stand mill (more than 700,000 tons is given as an approximation).
Regarding Claim 23, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 15 unpatentable as explained above.  KLAMMA discloses upgrading a single stand reversible rolling mill into an upgraded rolling mill having two stands or more.  See the abstract of KLAMMA.
Regarding Claim 24, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 23 unpatentable as explained above.  Col. 1, lines 14-30 of KLAMMA discloses upgrading the capacity of a single-stand reversible rolling mill to a multi-stand train of four stands when the contemplated yearly production output of the mill exceeds 1,000,000 tons.
Regarding Claim 25, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 15 unpatentable as explained above.  KLAMMA discloses the upgraded reversible twin rolling mill is used in conjunction with a pickling line as shown in Figs. 3A and 3B, and described at col. 3, lines 55-66.
Regarding Claim 26, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 15 unpatentable as explained above.  KLAMMA discloses at col. 1, line 66 through col. 2, line 6 the two-.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over KLAMMA in view of NONINI and CONNOLLY as well as the list of references of numbered paragraph 9 above, and further in view of U.S. Patent No. 3,592,035 to Buccicone, hereinafter BUCCICONE.
Regarding Claim 16, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY and the list of references of numbered paragraph 9 renders the method of Claim 15 unpatentable as explained above.  The prior art combination does not expressly teach the method further comprises:
shutting down the reversible rolling mill;
removing the pay-off reel;
removing the second recoiling device; and
connecting stands together by providing a transfer means disposed above a spacing, so that the rolling stand is proximal to a first end of the spacing and the additional rolling stand is proximal to a second end of the spacing, for assuring future continuous rolling in the upgraded rolling mill, in a location where the second recoiling device was at the time the reversible rolling mill was in operation.
NONINI teaches connecting the operation and control of the whole upgraded rolling mill with the operation equipment of the reversible rolling mill, and harmonizing the same and achieving final check-up of the whole equipment and performing normal operation of the upgraded rolling mill at col. 1, line 49 through col. 2, line 11.
BUCCICONE teaches a strip transfer device (Title) for supporting metal strip material between roll stands in a rolling mill.  See Abstract of BUSSICONE.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention it would be necessary to shut down operation of the previously existing 
Regarding Claim 17, the prior art reference combination of KLAMMA in view of NONINI, CONNOLLY, the list of references of numbered paragraph 9 above, and BUCCICONE renders the method of Claim 16 unpatentable as explained above.  NONINI teaches combining the modular rolling stand with other stands or machines with reduced problems due to the standardized dimensions of the modular design at col. 2, lines 5-11.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the strip transfer device would need to be placed between the two rolling stands in a space defined as being between the foundation supporting the previously-existing stand and the foundation supporting the newly-added stand in view of BUCCICONE teaching the strip transfer device is positioned between the two stands, as shown in Fig. 2.
Regarding Claim 18, the prior art reference combination of KLAMMA in view of NONINI, CONNOLLY, the list of references of numbered paragraph 9 above, and BUCCICONE renders the method of Claim 17 unpatentable as explained above.  The Abstract of BUCCICONE disclose the strip transfer device supports the metal strip between the rolling stands and has antifriction components such as skate rollers or an air cushion.
Regarding Claims 19-21, the prior art reference combination of KLAMMA in view of NONINI, CONNOLLY, the list of references of numbered paragraph 9 above, and BUCCICONE renders the method .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over KLAMMA in view of NONINI and CONNOLLY as well as the list of references of numbered paragraph 9 above, and further in view of U.S. Patent Application Publication No. US 2007/0261457A1 by Witschas, hereinafter WITSCHAS.
Regarding Claim 27, the prior art reference combination of KLAMMA in view of NONINI and CONNOLLY as well as the list of references of numbered paragraph 9 above renders the method of Claim 15 unpatentable as explained above.  The prior art reference combination does not expressly teach the method further comprises placing a protection and/or separation between the reversible rolling mill on a side of the second recoiling device and an assembly area, in order to protect an assembly team.
WITSCHAS teaches a method for installing machine units such as machine foundations and/or rolling stands in a plant such as an existing production line of a hot rolling mill.  See ¶[0001].  ¶[0046] teaches in order to minimize downtime and danger associated with construction work in the immediate production and rolling area, finishing stands (2 in Fig. 1) are assembled on a foundation block (1 in Fig. 1) and optionally test run in a holding area (dotted line 3 in Fig. 1) separate from the production line (dotted line 4 in Fig. 1) while the production line is in operation.  ¶[0047] teaches after the stands have 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the method of using a holding area separate from the production line as WITSCHAS teaches into the method KLAMMA in view of NONINI teaches in order to reduce the dangers that construction within the production line presents as WITSCHAS teaches.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725